ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status
	2.	Claims 1-25 and 33-51 are allowed.
Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the most relevant prior art is Lancaster III et al. (US 2011/0131927; “Lancaster”).
Lancaster discloses all of the claimed subject matter except for the controlled intervention varying the dispense rate by setting the dispense rate to a value that is different from the predicted dispense rate based on the predicted demand for packaging material. 
Regarding claim 33, the most relevant prior art is Lancaster III et al. (US 2011/0131927; “Lancaster”).
Lancaster discloses all of the claimed subject matter except for a controlled intervention that varies the dispense rate relative to a predicted dispense rate calculated based upon a predicted demand for packaging material. 
Regarding claim 34, the most relevant prior art is Lancaster III et al. (US 2011/0131927; “Lancaster”).
Lancaster discloses all of the claimed subject matter except for the controlled intervention varying the dispense rate by setting the dispense rate to a value that is different from the predicted dispense rate based on the predicted demand for packaging material. 
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYAMINDAE JALLOW whose telephone number is (571)270-1927. The examiner can normally be reached on Monday-Thursday from 7:30am-5:00pm and alternating Fridays from 7:30am-4:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL, can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
6.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/EYAMINDAE C JALLOW/Examiner, Art Unit 3731